Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 02, 2016

The Court of Appeals hereby passes the following order:

A17I0059. ROBERT L. LAFONTAINE et al. v. MARK S. ALEXANDER et al.

      Robert L. LaFontaine and Diane F. LaFontaine, plaintiffs in this action, have
filed an application for interlocutory review of the trial court’s order denying their
motion to vacate a previous order, and granting in part the defendants’ second motion
for summary judgment. The defendants filed a first motion for summary judgment
in 2010, which the trial court granted in part on May 11, 2011. The defendants filed
a second motion for summary judgment in June 2016. Subsequently, the LaFontaines
filed a motion to vacate the trial court’s May 11, 2011 order. On September 21, 2016,
the trial court issued an order denying the LaFontaines’ motion to vacate, and
granting in part the defendants’ second motion for summary judgment. In their
application for interlocutory review of that order, the LaFontaines state that they have
filed a direct appeal of the order as well.
      As recognized by the LaFontaines, the grant of summary judgment on any issue
or as to any party is reviewable by direct appeal. See OCGA § 9-11-56 (h); Olympic
Dev. Group v. American Druggists’ Ins. Co., 175 Ga. App. 425 (1) (333 SE2d 622)
(1985). Thus, the order that the LaFontaines seek to appeal is directly appealable and
is not subject to the interlocutory appeal requirements. In addition, all rulings within
that order and any other non-final rulings entered in the case may be challenged as
part of such a direct appeal. See OCGA § 5-6-34 (d); Southeast Ceramics v. Klem,
246 Ga. 294, 295 (1) (271 SE2d 199) (1980).
      Ordinarily, when a party files a timely application for interlocutory review of
an order that is subject to direct appeal, we will grant the application. See Spivey v.
Hembree, 268 Ga. App. 485, 486, n.1 (602 SE2d 246) (2004). Here, however, the
LaFontaines state in their application that they have filed a notice of appeal of the
trial court’s order. Accordingly, this application is superfluous and is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/02/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.